DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the distance between the first body and the air cleaner” is indefinite. Claim 1 upon which claim 6 depends recites that the first body is part of the air cleaner; therefore, it is unclear how there can be a distance between the first body (i.e. a portion of the air cleaner) and the air cleaner. Since the scope of this claim is unclear, the claim will not be rejected in an art rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meiller USPA 2005/0081717 A1.
Regarding claim 1, Meiller discloses  An air cleaner for a vehicle, comprising: a first body (figure 3: left side of housing 106); a second body coupled to the end of the first body (figure 3: right side of housing 106); and a carbon hydrogen adsorption unit disposed in an inside space of a connection portion of the first body coupled with the second body to reduce intake noise and prevent carbon hydrogen from flow in the air cleaner (figure 3: 116; paragraph 23; it is noted that the intake noise would necessarily be reduced by at least some degree), wherein the carbon adsorption unit includes, a first adsorption portion inserted into the first body, a second adsorption portion inserted into the second body (figure 4: top portion 120 and bottom portion 120), and multiple active carbon particles disposed in the first and second adsorption portions (figure 4: layers 118; paragraph 23), the first and second adsorption portions are coupled to each other and thereafter, modularized and inserted into the first and second bodies (figure 4: the various layers are deemed to be coupled and modularized via the housing), and one end of the first body is connected with an air hose (figure 1: 104). 
Regarding claim 2, Meiller discloses that the carbon hydrogen adsorption unit is provided in a cylindrical shape (figure 4: 116 is within the cylindrical housing and is therefore cylindrical) and has an air flow path corresponding to flow path diameters of the first and second bodies on the inner periphery thereof (figure 4: air flows from 114 to 110). 
Regarding claim 3, Meiller discloses that the first and second adsorption portions are compressed molded non-woven fabrics compressed and molded in a shape corresponding to the inside spaces of the first and second bodies while containing the active carbon particles therein (paragraph 30; 
Regarding claim 4, Meiller discloses that the first and second adsorption portions are provided in a corresponding shape (see figure 4). 
Regarding claim 5, Meiller discloses that connection portions of the first and second bodies are provided in a complimentary shape so as to be coupled by fusion (figure 3: first and second bodies have complimentary attachment clips, which would allow for coupling by fusion). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776